Case 2:17-cv-07639-SJO-KS Document 669-1 Filed 02/09/20 Page 1 of 3 Page ID
                                #:32637




                   EXHIBIT 3
        FILED PUBLICLY PURSUANT TO
        COURT ORDER DATED JANUARY
             30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-1 Filed 02/09/20 Page 2 of 3 Page ID
                                #:32638




                                                                 3ODLQWLIIV 7ULDO([KLELW
                                                                               
                                                                

                                                                
                                                                    PX0013     
                                                                               
                                                                 &DVH1RFY6-2.6




                                 PX0013.1
Case 2:17-cv-07639-SJO-KS Document 669-1 Filed 02/09/20 Page 3 of 3 Page ID
                                #:32639




                                 PX0013.2
